Title: To George Washington from Patrick Henry, 5 September 1777
From: Henry, Patrick
To: Washington, George

 

Sir.
Williamsburgh [Va.] Septr 5th 1777

Edmund Randolph Esqr. communicated to me that part of your last Letter to him, in which you are pleased to take Notice of your Ladys Reception at this place. I beg you to be assured that every Expression of Regard, falls short of that which I feel, & shall retain thro’ Life, for such distinguished Merit.
You are pleased also to observe that you have not recd any Answer from me to your two Favors of the 13th April & 17th May last. The latter has never been received. The former would have been answer’d, but really when I have considered the Extent Variety & Importance of the Things which occupy your Attention, I have been afraid of pestering you with Letters. The Scheme of embodying Volunteers was no more thought of after the Receipt of yours in which it appeared to be against your Wishes. In that, as in every military Measure I shall be solely guided by your Opinions.
Upon the Appearance of the British Fleet, about three thousand Militia were embody’d. They have Shewn great Alacrity. A third part of the Militia of P. William, Loudoun, Fairfax, Culpepper, Fauquier, Berkley, Dunmore & Frederick, is ordered to rendezvous at Frederick Town in Maryland & there to await your Orders. I have thought it of great Consequence to throw some Troops on the eastern Shore. But it ’tis rather disagreable to the Militia & for want of more Regulars two Companys only are gone there. Colo. N. Gist with seventeen Cherokees being here, chose also to go over & is gone.
Altho a good peace is made with the Cherokees, yet our Southwestern Frontier is much harassed with Small partys of Indians. General Hand expects pretty warm Work about Pittsburgh.
Could any particular Assistance to you be render’d by Virginia at this Juncture, I should be made happy. Early Intelligence of the Enemy’s Motions may be of the highest Moment should they come down the Bay.
I beg Leave to assure you of that perfect Esteem & high Regard with which I have the Honour to be Sir yr most obedient & very humble Servant

P. Henry

